[corplogorgb.jpg]
Exhibit 10.26


August 21, 2012


Mr. Joseph F. Yospe, CPA
The Madison Square Garden Company
Two Pennsylvania Plaza
New York, NY 10121


Dear Joe:


This letter will confirm the terms of your employment by The Madison Square
Garden Company (the “Company”), effective as of the date set forth above.


Your title will be Senior Vice President, Controller and Principal Accounting
Officer and you will report to the Executive Vice President and Chief Financial
Officer. You agree to devote substantially all of your business time and
attention to the business and affairs of the Company.


Your annual base salary is currently $434,000, subject to annual review by the
Compensation Committee of the Board of Directors of the Company in its sole
discretion. You will also be eligible to participate in our discretionary annual
bonus program with an annual target bonus opportunity equal to 45% of salary.
Bonus payments are based on actual salary dollars paid during the year and
depend on a number of factors including Company, unit and individual
performance. However, the decision of whether or not to pay a bonus, and the
amount of that bonus, if any, is made by the Compensation Committee in its sole
discretion. Bonuses are typically paid early in the subsequent fiscal year. In
order to receive a bonus, you must be employed by the Company at the time
bonuses are being paid.


You will be eligible to participate in such long-term incentive programs as are
made available to similarly situated executives at the Company. It is currently
expected that such awards will consist of annual grants of cash and/or equity
awards with an annual target value of $410,000, as determined by the
Compensation Committee. Any such awards would be subject to actual grant to you
by the Compensation Committee in its sole discretion, would be pursuant to the
applicable plan document and would be subject to terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made.


You will also remain eligible for our standard benefits programs at the levels
that are made available to similarly situated executives at the Company.
Participation in our benefits programs is subject to meeting the relevant
eligibility requirements, payment of the required premiums and the terms of the
plans themselves.


If your employment with the Company is terminated prior to February 9, 2016 (the
“Expiration Date”) by the Company (other than for “Cause”) then, subject to your
execution and the effectiveness of a severance agreement to the Company’s
reasonable satisfaction (which will be based on the Company’s standard form
agreement which includes, without limitation, non-compete (limited to one year),
non-




--------------------------------------------------------------------------------

Mr. Joseph F. Yospe
-2-
August 21, 2012


disparagement, non-solicitation, confidentiality, and further cooperation
obligations and restrictions on you as well as a general release by you of the
Company and its affiliates), the Company will provide you with severance in an
amount equal to the sum of your annual base salary and your annual target bonus,
each as in effect at the time your employment terminates (the “Severance
Amount”). Sixty percent (60%) of the Severance Amount will be payable to you on
the six-month anniversary of the date your employment so terminates (the
“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date.


In connection with any termination of your employment, any outstanding equity
and cash incentive awards shall be treated in accordance with their terms.


For purposes of this letter, “Cause” means, as determined by the company, your
(i) commission of an act of fraud, embezzlement, misappropriation, willful
misconduct, gross negligence or breach of fiduciary duty against the Company or
an affiliate thereof, or (ii) commission of any act or omission that results in
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or any felony.


This letter does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.


The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. If any payment otherwise due to you
hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code, the Company will instead pay you
either (i) such amount or (ii) the maximum amount that could be paid to you
without the imposition of the excise tax, depending on whichever amount results
in your receiving the greater amount of after-tax proceeds. In the event that
the payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you until the reduction
specified is achieved.


If and to the extent that any payment or benefit under this letter, or any plan,
award or arrangement of the Company or its affiliates, is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”) and is payable to you
by reason of your termination of employment, then (a) such payment or benefit
shall be made or provided to you only upon a “separation from service” as
defined for purposes of Section 409A under applicable regulations and (b) if you
are a “specified employee” (within the meaning of Section409A as determined by
the Company), such payment or benefit shall not be made or provided before the
date that is six months after the date of your separation from service (or, if
earlier than the expiration of such six month period, the date of death). Any
amount not paid or benefit not provided in respect of the six month period
specified in the preceding sentence will be paid to you in a lump sum or
provided to you as soon as practicable after the expiration of such six month
period.


To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be




--------------------------------------------------------------------------------

Mr. Joseph F. Yospe
-3-
August 21, 2012


reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expense, and (iii) in no event shall any right to
reimbursement be subject to liquidation or exchange for another benefit.


This letter is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This letter shall inure to the benefit of and be
enforceable by your legal representatives. This letter shall inure to the
benefit of and be binding upon the Company and its successors and assigns.


To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this letter.


This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.


Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this letter, and each of us hereby waives,
and agrees not to assert, as a defense that either of us, as appropriate, is not
subject thereto or that the venue thereof may not be appropriate. We each hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.


This letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
letter shall not affect the validity or enforceability of any other provision of
this letter. It is the parties’ intention that this letter not be construed more
strictly with regard to you or the Company.


You agree to keep this letter and its terms strictly confidential (unless it is
made public by the Company); provided that (1) you are authorized to make any
disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this letter and its terms to your
legal, financial and tax advisors and your representatives may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this letter and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure.


This letter reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements.




--------------------------------------------------------------------------------

Mr. Joseph F. Yospe
-4-
August 21, 2012




This letter will automatically terminate, and be of no further force or effect,
on the Expiration Date (other than with respect to any rights which, by the
terms of this letter, arose before such date).


Very truly yours,
 
/s/ Hank J. Ratner
Hank J. Ratner
President and Chief Executive Officer

Accepted and Agreed:
 
/s/ Joseph F. Yospe
Joseph F. Yospe
Date: August 21, 2012





